DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-7 are allowed.
Claims 8-15 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 directed to inventions non-elected without traverse.  Accordingly, claims 8-15 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements submitted on June 6, 2021; June 22, 2021 and August 9, 2021 were considered by the examiner.

Response to Amendment/Arguments
Claim Rejections - 35 USC § 103
The amendment to claim 1, applicants remarks and the Rule 1.132 declaration, filed July 19, 2021 are sufficient to overcome the rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,002, 044).  Accordingly this rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on September 17, 2021.
The application has been amended as follows:  In the last line of claim 1 insert Am+ between borate and [BR43]-, such that the last line of claim 1 reads as borate Am+[BR43]-.

Allowable Subject Matter
Claims 1-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699